United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
            _____________

            No. 97-3592WA
            _____________

United States of America,                 *
                                          *
                      Appellee,           *
                                          *
      v.                                  *
                                          *
Antoine L. Perkins,                       *
                                          *
                      Appellant.          *
                                              Appeals from the United States
            _____________                     District Court for the Western
                                              District of Arkansas.
            No. 97-3623WA
            _____________                         [UNPUBLISHED]

United States of America,           *
                                    *
                   Appellee,        *
                                    *
Charles Matthew Newsome, also known *
as Rossevelt Pettus,                *
                                    *
                   Appellant.       *
                              _____________

                             Submitted: February 24, 1998
                                 Filed: March 3, 1998
                                  _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________
PER CURIAM.

      Antoine L. Perkins and Charles Matthew Newsome contend the district court
improperly refused to dismiss their indictments for violations of the Speedy Trial Act,
18 U.S.C. §§ 3161-3174 (1994). Perkins and Newsome were indicted with two
codefendants for the armed robbery of a pharmacy containing a postal service counter
and neither was released on bond between indictment and trial. Aside from excludable
delays for various pretrial motions, Perkins and Newsome contend their trials were
unreasonably delayed by a codefendant's interlocutory appeal. We disagree and affirm.

      In a case involving multiple defendants, an exclusion applicable to one defendant
applies to all defendants, see United States v. Fogarty, 692 F.2d 542, 546 (8th Cir.
1982), if the excludable delay is reasonable, see United States v. Lewis, 759 F.2d 1316,
1351 (8th Cir. 1985). The reasonableness of the delay is "not one of mathematical
calculation," but depends on the facts of each case. See United States v. Mobile
Materials, Inc., 871 F.2d 902, 917 (10th Cir.1989) (per curiam). Having reviewed the
record and the parties' briefs, we conclude the delay occasioned by the interlocutory
appeal did not violate Perkins's and Newsome's speedy-trial rights. We thus affirm
their convictions. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-